     Case 2:17-cv-02376-MMD-DJA Document 40 Filed 05/20/20 Page 1 of 4


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     RYAN L. DELAPINIA,                                Case No. 2:17-cv-02376-MMD-DJA

7                                   Petitioner,                      ORDER
             v.
8
      BRIAN WILLIAMS, SR., et al.,
9
                                Respondents.
10

11   I.     SUMMARY

12          This is a habeas corpus action under 28 U.S.C. § 2254. Currently before the Court

13   is Respondents' motion to dismiss (“Motion”). 1 (ECF No. 26.) Respondents initially argued

14   that Petitioner Ryan Delapinia had not exhausted three claims for relief. Respondents

15   have now withdrawn their arguments for two of those claims. As to the remaining claim,

16   the parties agree that it is technically exhausted because it is procedurally defaulted. The

17   parties also agree that they should address the procedural default in an answer on the

18   merits. To that extent, the Court grants in part the Motion.

19   II.    BACKGROUND

20          Pursuant to a guilty-plea agreement, Delapinia was convicted of one count each

21   of sexual assault with the use of a deadly weapon, first-degree kidnaping with the use of

22   a deadly weapon, burglary, and robbery with the use of a deadly weapon. (ECF No. 17-

23   5.)

24          Delapinia appealed. The Nevada Supreme Court held that the state district court

25   had not made the required factual findings for imposition of the deadly-weapon sentences

26   under NRS § 193.165(1). The Nevada Supreme Court reversed in part and remanded for

27

28
            1Petitioner   filed an opposition (ECF No. 35) and Respondents have replied (ECF
     No. 39.)
     Case 2:17-cv-02376-MMD-DJA Document 40 Filed 05/20/20 Page 2 of 4


1    resentencing, by a different district judge, on the deadly-weapon sentences. (ECF No.

2    17-8 at 2, 5 n.2.) The Nevada Supreme Court rejected Delapinia's other arguments.

3           The state district court resentenced on the deadly-weapon enhancements and

4    entered an amended judgment of conviction. (ECF Nos. 17-10, 17-11.) Delapinia did not

5    appeal the amended judgment of conviction.

6           Delapinia then filed a counseled post-conviction habeas corpus petition in the state

7    district court. (ECF No. 17-12.) Delapinia filed that petition more than a year after the

8    Nevada Supreme Court issued its direct-appeal remittitur but less than a year after the

9    state district court entered the amended judgment of conviction. The state district court

10   held that the petition was timely under Nevada's one-year statute of limitations, NRS

11   § 34.726(1), because the sentences did not become final until the amended judgment

12   became final. (ECF No. 22-15 at 6-7.) The state district court then denied the petition on

13   the merits. (Id. at 8-11.) Delapinia appealed. The Nevada Supreme Court affirmed. (ECF

14   No. 22-20.)

15   III.   LEGAL STANDARD

16          Before a federal court may consider a petition for a writ of habeas corpus, the

17   petitioner must exhaust the remedies available in state court. 28 U.S.C. § 2254(b). To

18   exhaust a ground for relief, a petitioner must fairly present that ground to the state’s

19   highest court, describing the operative facts and legal theory, and give that court the

20   opportunity to address and resolve the ground. See Duncan v. Henry, 513 U.S. 364, 365

21   (1995) (per curiam); Anderson v. Harless, 459 U.S. 4, 6 (1982).

22          Respondents initially argued that grounds 2(b), 4(b), and 4(c) were not exhausted.

23   (ECF No. 26.) Respondents have withdrawn their arguments regarding grounds 2(b) and

24   4(b). (ECF No. 39 at 3.)

25          Ground 4(c) is a claim that trial counsel failed to consult with Delapinia about a

26   direct appeal after resentencing. (ECF No. 25 at 22.) See also Roe v. Flores-Ortega, 528

27   U.S. 470 (2000). Delapinia acknowledges in the Second Amended Petition that he did not

28   litigate the claim in ground 4(c) in state courts. (ECF No. 25 at 20.)

                                                  2
     Case 2:17-cv-02376-MMD-DJA Document 40 Filed 05/20/20 Page 3 of 4


1            Delapinia argues that the Court should consider the claims to be technically

2    exhausted but procedurally defaulted. (Id.) Delapinia explains that if he presents these

3    claims to the state courts now, the state statute of limitations (NRS § 34.726(1)) and the

4    state bar against second or successive petitions (NRS § 34.810) would apply. (ECF No.

5    35 at 6.) Although those statutes allow for a showing of good cause and prejudice to

6    excuse their operation, Delapinia states that he has no showing of good cause that the

7    state courts would accept. (Id. at 6-7.) On the other hand, Delapinia argues that he does

8    have a showing of good cause that this Court could accept: State post-conviction counsel

9    provided ineffective assistance by not raising these claims in his post-conviction

10   proceedings before the state district court. See Martinez v. Ryan, 566 U.S. 1, 14 (2012).

11   But Nevada does not accept ineffective assistance of post-conviction counsel as good

12   cause to excuse the state-law procedural bars. Brown v. McDaniel, 331 P.3d 867, 870-

13   75 (Nev. 2014).

14           The Court prefers to address these matters in the same manner that it often does

15   when a claim of cause and prejudice is based upon an independent claim of

16   constitutionally ineffective assistance of either trial or appellate counsel. In such

17   circumstances, the Court often defers a resolution of the cause-and-prejudice analysis

18   until after the filing of an answer and reply where the parties contingently address to

19   address the claims on the merits. This approach gives the Court the benefit in its analysis

20   of a full factual and legal presentation as to all relevant claims. The Court will adopt this

21   approach here.

22   IV.     CONCLUSION

23           It is therefore ordered that Respondents' motion to dismiss (ECF No. 26) is granted

24   in part with respect to ground 4(c) and denied in part with respect to grounds 2(b) and

25   4(b).

26           It is further ordered that the Court defers consideration of whether Petitioner can

27   demonstrate cause and prejudice under Martinez v. Ryan, 566 U.S. 1 (2012), to

28

                                                  3
     Case 2:17-cv-02376-MMD-DJA Document 40 Filed 05/20/20 Page 4 of 4


1    overcome the procedural default of ground 4(c) until after an answer and reply have been

2    filed in this action.

3           It is further ordered that Respondents will have 45 days from the date of entry of

4    this order to file and serve an answer, which must comply with Rule 5 of the Rules

5    Governing Section 2254 Cases in the United States District Courts. Petitioner will have

6    45 days from the date on which the answer is served to file a reply.

7

8           DATED THIS 20th day of May 2020.

9

10
                                               MIRANDA M. DU
11                                             CHIEF UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 4
